688 N.W.2d 508 (2004)
POCUS
v.
DETROIT COKE CORP.
No. 124000.
Supreme Court of Michigan.
October 29, 2004.
SC: 124000, COA: 246612.
On order of the Court, the motion for reconsideration of this Court's order of June 25, 2004 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CAVANAGH and KELLY, JJ., would grant reconsideration and, on reconsideration would deny leave to appeal, or at least grant leave to appeal for full briefing and argument rather than peremptorily reversing a longstanding and fundamental tenet of Michigan law.